THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com August 23, 2010 Ms. Maryse Mills-Apenteng Special Counsel Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: Surna Inc. Form S-1 Registration Statement File No. 333-164578 Dear Ms. Mills-Apenteng: In response to your letter of comments dated August 23, 2010, please be advised as follows: Signatures 1.The revision you requested has been provided. Exhibit Index 2.The legal opinion has been updated as you have requested. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc: Surna Inc.
